DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12, 18, 19, and claims 11 and 13 dependent on them are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 18  recite “wherein the light output unit is formed by changing a height of the antenna element waveguide”. Similarly claims 12 and 19 recites “wherein the light output unit is formed by changing a width of the antenna element waveguide”. In these claims it is not clear how the height or width relates to the position of the other elements of the structure: the only information regarding the structure in claim 1 is that the units include a base part and an optical waveguide provided on the base part.  Further, the word “changing” possibly includes the changing the height or width as a function of time during the manufacturing process, so the meaning of these clauses is not clear. Clarification and correction are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hosseini  et al. (US 2018/0107091).
With regard to claim 1, Hosseini et al. disclose a light phased array antenna, comprising (see Fig. 2):

a light distributing unit (distribution network)  configured to receive light from a laser generator  (laser source) and distribute the received light to a plurality of antenna element waveguides ;
a phase modulating unit (phase shifters and phase controller) configured to modulate a phase of light propagated through the antenna element waveguides by applying an electric field to the plurality of antennal  element waveguides; and
a light output unit  (emitters )configured to output light modulated in the phase modulating unit,
wherein the light distributing unit, the phase modulating unit, and the light output unit include a base part (substrate) and an optical waveguide provided on the base part and including the plurality of antenna element waveguides (para. [0032-0033].
With regard to claim 2, the light phased array antenna incudes a light input unit (left edge of distribution network which receives laser output, para. [0033]) and a light splitting unit (splitting waveguides shown in distribution network).
	With regard to claim 4, the voltage applied across the nonlinear element must inherently include electrodes; the Examiner takes Official Notice of this fact. If applicant does not traverse the assertion of the Examiner’s assertion of Official Notice or applicant’s traverse is not adequate, this statement of well-known fact will taken to be admitted prior art, otherwise a reference will be supplied as evidence. See MPEP 2144.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini et al., and further in view of Yaacobi et al. (US 2015/0346340). With regard to claim 15 Hosseini et al. disclose a light phased array antenna, comprising (see Fig. 2):
a light distributing unit (distribution network)  configured to receive light from a laser generator  (laser source) and distribute the received light to a plurality of antenna element waveguides ;
a phase modulating unit (phase shifters and phase controller) configured to modulate a phase of light propagated through the antenna element waveguides by applying an electric field to the plurality of antennal  element waveguides; and
a light output unit  (emitters )configured to output light modulated in the phase modulating unit,
wherein the light distributing unit, the phase modulating unit, and the light output unit include a base part (substrate) and an optical waveguide provided on the base part and including the plurality of antenna element waveguides (para. [0032-0033].
Hosseini et al. do not disclose that the light phased array antenna is part of a LIDAR comprising a laser generator, a light receiving unit configured to receive light reflected from an object after the light is emitted from the light phased array antenna, and a signal processing unit configured to process a signal received by the light receiving unit. However, in a related field of endeavor, Yaacobi discloses a LIDAR system comprising  (see Fig. 13A) a laser generator (1230), a light phased array antenna (1212a), a light receiving unit  (1212b) configured to receive light reflected from an object after the light is emitted from the light phased array antenna, and a signal processing unit (1240) configured to process a signal received by the light receiving unit. These elements were typical of the LIDAR art. Including these elements and choosing as the transmitting antenna of Yaacobi, the light phased array antenna of Hosseini, would have resulted in the claimed invention. It would have been obvious to one skilled in the art, e. g. an optical engineer, to obtain a LIDAR with a compact transmitter. 
With regard to claim 16, the light phased array antenna of Hosseini  includes a light input unit (left edge of distribution network which receives laser output, para. [0033]) and a light splitting unit (splitting waveguides shown in distribution network).

Claim(s) 3, 5-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini et al. as applied to claim 1 above, and further in view of and further in view of Parker et al.  (US 6,856,737).
With regard to claim 3, Hosseini does not disclose that the light input unit has an inverse tapered shape having a narrow portion to which light is input and a width increasing in a direction of the phase modulating unit. However, in a related field of endeavor, Parker teaches a nonlinear optical device comprising a planar optical waveguide. Specifically Parker teaches (see Fig. 21) that light is input via an inverse tapered waveguide (ridge layer 214), having a narrow portion to which light is input and a width increasing in a direction of propagation (to the nonlinear optical portion of the waveguide). The tapered input region converts the optical beam size with good coupling efficiency (17th col. lines 33-42). One skilled in the art, e. g. an optical engineer, would have found it obvious to incorporate the tapered shape into the input unit of the light phased array antenna of Hosseini to efficiently couple the laser to the input of the splitter (which is a waveguide).
With regard to claim 5-6 and, Hosseini does not specifically disclose the structure claimed. However, in a related field of endeavor, Parker teaches a nonlinear optical device comprising a planar optical waveguide. Specifically Parker teaches that the optical device comprises (see Fig. 1A) a base comprising layers (11, substrate) and (12, buffer), and a waveguide comprising core (13) and cladding (14).  Parker teaches that the propagation of the light in the guide is determined by the refractive index of the core, buffer and cladding layers, (9th col. lines 47-55). Therefore, it would have been obvious to one skilled in the art, e. g. an optical engineer, to configure the base and waveguide in the light phased array antenna of Hosseini as taught by Parker for the purpose of obtaining good light propagation and confinement along the waveguide.
With regard to claim 14,  Hosseini does not disclose that the light phased array antenna is formed with a plurality of spaced stepping-stone parts. However, in a in a related field of endeavor, Parker teaches a nonlinear optical device comprising a planar optical waveguide. Specifically Parker teaches, (see Fig. 20) the output portion of the waveguide (rib layer) is formed with a plurality of spaced stepping-stone parts (photonic crystal section 204).   This portion of the waveguide filters the spectrum of the output light, ( 17th col. lines 21-26 ) which is desirable for detection of the reflected  light in certain applications such as LIDAR.
Claim(s) 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini and Yaacobi as applied to claim 15 above, and further in view of Parker et al.  (US 6,856,737).
With regard to claim 17, neither Hosseini  nor Yaacobi specifically disclose the structure claimed. However, in a related field of endeavor, Parker teaches a nonlinear optical device comprising a planar optical waveguide. Specifically Parker teaches that the optical device comprises (see Fig. 1A) a base comprising layers (11, substrate) and (12, buffer), and a waveguide comprising core (13) and cladding (14).  Parker teaches that the propagation of the light in the guide is determined by the refractive index of the core, buffer and cladding layers, (9th col. lines 47-55). Therefore, it would have been obvious to one skilled in the art, e. g. an optical engineer, to configure the base and waveguide as taught by Parker ,in the light phased array antenna  of Hosseini in the LIDAR system of Yaacobi for the purpose of obtaining good light propagation and confinement along the waveguide.
With regard to claim 20, neither Hosseini  nor Yaacobi specifically disclose that the light phased array antenna is formed with a plurality of spaced stepping-stone parts. However, in a in a related field of endeavor, Parker teaches a nonlinear optical device comprising a planar optical waveguide. Specifically Parker teaches, (see Fig. 20) the output portion of the waveguide (rib layer) is formed with a plurality of spaced stepping-stone parts (photonic crystal section 204).   This portion of the waveguide filters the spectrum of the output light, ( 17th col. lines 21-26 ) which is desirable for detection of the reflected  light in LIDAR. Therefore, it would have been obvious to one skilled in the art.


Allowable Subject Matter
Claim 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Information Disclosure Statement
The information disclosure statement filed on Aug. 11, 2021 and March 27, 202 have been considered by the Examiner.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Poulton et al. “Large-scale silicon nitride nanophotonic phased arrays at infrared and visible wavelengths”, Optics Letters vol. 42, Issue 1, pp. 21-24, (published Jan. 1, 2017) discloses nanophotonic phased arrays, Hwang, Thaniyavar, Park, Shin, Hashemi, and Skirlo disclose optical phased arrays and beam steering devices.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645